DETAILED ACTION
This is an Office Action on the merits in response to the communication filed on 10/01/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 34-40 have been withdrawn.  Claims 21, 24, 26, & 33 have been amended.  Claims 23, 25, 28 & 31 are cancelled.   Claims 21, 22, 24, 26, 27, 29, 30, 32 & 33 are pending and are considered in this action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 

Response to Arguments/Comments
101 Rejection
Per the written disclosure at para [0009] “…a rule based, computer implemented “Zero-Custody Switch” is described that improves computer security by ensuring funds are in place and requires automated multisignature authorization before taking action, such that, neither party has to trust each other”; however the problem with that language is that the improvement isn’t really directed towards computer security but instead is directed towards financial security because a plurality of parties have to 

Examiner’s comment on Allowable Subject Matter 
Claim 1 contains allowable subject matter in terms of novelty, however it still requires to overcome the 101 rejection.  With regard to the prior art the closest prior art appears to be Melika et al. (U.S. Patent Publication 2017/0078493, hereinafter referred to as Melika) which teaches a channel monitor that can be viewed as a form of oracle.  The channel monitor keeps track of time used in a communications channel (0010) and at regular intervals the channel monitor generates new a partially signed payment transaction for the interval from the calling service’s cryptocurrency wallet (0011).  The channel monitor maintains a transaction wallet and is a multi-signature wallet requiring two or more private keys to enable transactions (0019).  Private keys for the transaction wallet are held by the channel monitor on behalf of the buyer and seller (0019).  Additional private keys may be held by the channel monitor for escrow services, middlemen, or other interested third parties (0019).  Initially, the buyer 40 contacts the buyer node 36 to indicate a desire to open a channel with the seller 42 and provides necessary financial information to provide the buyer node 36 with sufficient cryptocurrency. Then, the buyer node 36 communicates with the seller node 38 to open a channel 28. The seller node 38 then provides the contract rates for the channel 28 to the buyer node 36. Included with the contract rates for the channel is a public address for the cryptocurrency wallet to use for payments (0024).  The buyer node 

Objection
Claims 21 & 27 each recites the limitation of “blockchain digital asset…..the customer public key, an oracle public key,………”, however such term is already defined in the previous limitation of “receiving a multisignature……an oracle public key….”.  Examiner suggests amending the term as “the oracle public key”.   

Claim Interpretation
Claim 31 includes an element of an Oracle.   An Oracle in relation to blockchain can be defined as simply supplying data to a smart contract.  See https://www.mycryptopedia.com/blockchain-oracles-explained/.   Similarly, a smart contract can be defined as “every agreement, every process, task, and payment can have a digital record and signature that could be identified, validated, stored, and shared”).  See https://blockchainhub.net/smart-contracts/.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 & 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 21 & 27 each recites the proposed amendment of “….due to the multisignature wallet creation based on the customer public key, an oracle public key, and the counterparty public key, which are the cryptographic keys paired therewith.”, however such limitation is not supported by the specification.  For example, the specification does not mention anything relating to the creation of “the multisignature wallet”.  Due to lack of support in the specification, this particular amendment is not entitled to any patentable weight.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Claim 29 recites “the refund transaction will become valid on the blockchain with only a signature by the customer spending key and not the counterparty spending key or an oracle spending key”, however such limitation is not supported by the specification.  Due to lack of support in the specification, this particular limitation is not entitled to any patentable weight. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 & 27 each recites the limitation “…due to the multisignature wallet creation".  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 21, 22, 24, 26, 27, 29, 30, 32 & 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  In the instant case, claims 21, 22, 24, 26, 27, 29, 30, 32 & 33 are directed to a method (process).  Therefore, these claims fall within the four statutory categories of invention.  The performance of the claim limitations (i.e., generating a request for a non-custodial exchange of a first digital asset for a second digital asset; generating a cryptographic key pair; transmitting a refund address, a final payment address, and the customer public key; receiving a payment address; broadcasting a deposit transaction to a network of the first digital asset) under its broadest reasonable interpretation, is a method of managing commercial interactions in the form of legal/contract obligations.  This concept falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 PEG) because the claims involve steps of securing an exchange of digital assets via a zero-custody switch.  The recitation of generic computer components (i.e., an oracle; cryptographic key pairs) in the claim element do not preclude the claim limitation from being in the certain methods of organizing human activity grouping.  For example, but for the “an oracle; cryptographic key pairs”, “generating/transmitting/receiving/broadcasting” in the context of this claim encompasses managing commercial interactions which involves steps of securing an exchange of digital assets via a zero-custody switch.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, an oracle; and cryptographic key pairs perform(s) the above said steps of generating a request for a non-custodial exchange of a first digital asset for a second digital asset; generating a cryptographic key pair; transmitting a refund address, a final payment address, and the customer public key; receiving a payment address; broadcasting a deposit transaction to a network of the first digital asset, which do not integrate the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the oracle and the cryptographic key pairs amount to no more than using a generic computer component to automate and/or implement the abstract idea of securing an exchange of digital assets via a zero custody switch (pages 12 and 16, Alice Corporation Pty. Ltd v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014).  Merely applying instructions by reciting the computing structures as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), does not serve to provide significantly more than the abstract idea.

Dependent claims 22, 24, 26, 29, 30, 32-33, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  For example, claims 22, 24, 26, 29, 30, 32-33 each further describes the abstract idea of configuring the digital assets exchange based on key pairs, multisignatures, addresses, etc.  The dependent claims do not include additional element(s) that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea and that renders, for the same reasoning as set forth with respect to claim 21 & 27, the dependent claims are also not patent eligible. 



Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                                        3/01/2021

/JAMES D NIGH/Senior Examiner, Art Unit 3685